White, Presiding Judge.
We can never give our assent to a conviction for murder based alone upon the evidence as shown by this record.
The defense was insanity. If expert testimony of physicians is to be credited; if opinions of persons who had known the defendant longest and known him best are to be believed; and if any faith whatsoever is to be put in the judgment of perfect strangers, which judgment is formed from the actions of the man, then we unhesitatingly say, in our opinion, the defense was established as conclusively as it is possible to establish insanity in ninety-nine cases out of an hundred.
The evidence is wholly insufficient to support the verdict and judgment, and the judgment is therefore reversed and the cause remanded.
Reversed and, remanded.